DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on May 17, 2021.  As directed by the amendment, Claims 37, 39, 47, 48, and 53 have been amended.  Claims 43, 51, and 55 have been canceled.  Claims 37-42, 44-50, 52-54, and 56-59 are pending in the instant application.
Regarding the Office Action filed December 15, 2020:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 102 and 103.  Therefore, those rejections have been withdrawn.  See Allowable Subject Matter below for more details.
Additional Issues have been found regarding Double Patenting.  Please see below for more details.  Examiner suggests Applicant to file a Terminal Disclaimer to overcome the Double Patenting rejections and to bring the instant application towards allowance.
Allowable Subject Matter
Claims 37-42, 44-50, 52-54, and 56-59 would be allowable if the Applicant overcomes the Double Patenting rejections.  Examiner suggests Applicant to file a Terminal Disclaimer to overcome the Double Patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 37 discusses an aerosol delivery device, comprising: a body defining a chamber having a first end and second end, the first end having a closed base, the closed base includes: a boss extending into the chamber and defining an air inlet located at the first end, an inlet valve mounted on the boss; a patient port in fluid communication to a patient interface and located at the second end; and an aerosol port extending through a radially outermost surface of the body and in fluid communication with the chamber, the aerosol port positioned between the closed base and the patient port.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 37.
Claim 47 discusses an aerosol delivery device similar to the device in Claim 37 and further includes the patient port’s longitudinal axis being in the same direction as the air inlet’s longitudinal axis and the patient interface being located at the second end.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 47.
Claim 53 discusses an aerosol delivery device similar to the device in Claim 37 and Claim 47 and further includes the boss being spaced from the body to define a well, the aerosol port being perpendicular, and the patient interface being at an angle.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 53.
Several prior art similar to the claimed invention are discussed below.
Fink et al. (US 2011/0108025) discusses an aerosol transfer device for medical aerosol generators.  Though the device has a similar shape and structure to the instant invention, Fink has several key differences.  Fink has an inlet 20 and valve 32 that is within the interior space of the housing (Fink: Fig 3) and that inlet and valve are not on the outside of the device.  Air flows through the apertures 56 to go into the device and interact with the inlet and valve (Fink: Fig 1).  There is no boss extending into the chamber where the valve is present.  There is no reason to modify this chamber to have a boss as the small diameter of the inlet has no room to provide for a boss and the inlet is a tubular-like structure (Fink: Fig 4).  The inlet is also never discussed to be at the base of the device.  Additionally, the port for the nebulizer 14 is not on the radially outermost surface of the body, but instead is at the top of the device (Fink: Fig 2).  It would be unreasonable to relocate the nebulizer to another place on the device, specifically the sides of the device, since it would interfere with the apertures 56.  Therefore, Fink does not disclose the claimed invention of Claim 37.  Similar arguments are applied to Claims 47 and 53.
Johnson et al. (US 7,204,245) discusses an aerosol medication delivery apparatus.  Though the device has an inlet valve and a connection to a nebulizer/aerosolizer, Johnson lacks the boss at the closed base of the device.  A stem valve 26 is shown to be positioned in the inlet 22 (Johnson: Fig 4) but nothing indicates the presence of a boss inside the device.  Since the stem valve 26 is shown to have flush surfaces on either side of the valve and the body of the device is shaped in a particular fashion, there is no reason for the body to be modified in shape in order to accommodate for a boss within the device.  Figs 14 and 15 appear to show a boss of some kind, but this feature is never elaborated further.  The device in Figs 14 and 15 also have the aerosolizer/nebulizer and mouthpiece in positions that are drastically different from the positions of the aerosol port and patient port in the instant claims.  Therefore, Johnson does not disclose the claimed invention of Claim 37.  Similar arguments are applied to Claims 47 and 53.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-40, 44-49, 52, 57, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,092,712, hereafter ‘712, in view of Fink et al. (US 2005/0217666). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by and are made obvious by the claims of the cited patent and cited prior art.
Regarding Claim 37, ‘712 discloses an aerosol delivery device (Claim 1), comprising: a body defining a chamber (housing defining a chamber, Claim 1) and having a first end and a second end opposite the first end (a base, a top, Claim 1), the first end defining a closed base (main body extending between the base and top, Claim 1; air inlet closed by inlet valve, air inlet adjacent to base, Claim 1; base must be closed to define the body; base closed by inlet valve), wherein the closed base includes: a boss extending into the chamber (boss extending from base of housing and spaced radially inwardly of main body, Claim 2) and defining an air inlet located at the first end (air inlet located adjacent to base of housing, Claim 1); and an inlet valve mounted to the boss (air inlet selectively closed by inlet valve, Claim 1; inlet valve mounted to boss, Claim 3); a patient port for fluid communication to a patient interface (patient port for coupling to patient interface, Claim 1) and located at the second end (patient port parallel with central longitudinal axis of air inlet, Claim 1); and an aerosol port extending through a surface of the body and in fluid communication with the chamber (aerosol port located in a side of main body of housing for delivery of aerosol into chamber, Claim 1), the aerosol port positioned between the closed base and the patient port (aerosol port located between inlet valve and patient port, Claim 1).
‘712 fails to disclose an aerosol port extending through a radially outermost surface of the body.  
However, Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease, including an aerosol port (port of 106 connecting to 102, Fig 1A) extending through a radially outermost surface of the body (port of 106 connecting to 102 is extending out and through from a radially outermost surface of 106, Fig 1A) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the aerosol port to be on the radially outermost surface of the body, as taught by Fink, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.
Regarding Claim 38, ‘712-Fink combination teaches the air inlet includes a first central longitudinal axis and the patient port includes a second central longitudinal axis (‘712: longitudinal axis of patient port is parallel with central longitudinal axis of air inlet, Claim 1), the second central longitudinal axis being in the same direction with the first central longitudinal axis (‘712: longitudinal axis of patient port is parallel with central longitudinal axis of air inlet, Claim 1).
Regarding Claim 39, ‘712-Fink combination teaches the first central longitudinal axis of the air inlet and the second central longitudinal axis of the patient port extend in a same direction as the central longitudinal axis of the body (‘712: longitudinal axis of patient port is parallel with central longitudinal axis of air inlet, Claim 1; main body extending between the base and top, Claim 1; air inlet closed by inlet valve, air inlet adjacent to base, Claim 1; a base, a top, Claim 1; since the longitudinal axes of the patient port and air inlet are parallel and the air inlet is at the base, the patient port must be at the top and thus, the central longitudinal axis of the body is in the same direction as the other longitudinal axes).
Regarding Claim 40, the current ‘712-Fink combination fails to teach the aerosol port includes a third central longitudinal axis that is perpendicular to the first and second central longitudinal axes.
However, ‘712-Fink combination further teaches the aerosol port (Fink: port of 106 connecting to 102, Fig 1A) includes a third central longitudinal axis (Fink: longitudinal axis of port 106, Fig 1A) that is perpendicular to the first and second central longitudinal axes (Fink: port 106 is perpendicular to the two other ports of 102 since it is in a T-shape, Fig 1A) since this is a known orientation of having the nebulizer/aerosol port in the perpendicular direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aerosol port perpendicular to the air inlet and patient port, as taught by ‘712-Fink combination, since this is a known orientation of having the nebulizer/aerosol port in the perpendicular direction.  Fink shows that this aerosol port can be oriented in the perpendicular direction as a way to entrain aerosol along the air flow towards the patient port.
Regarding Claim 44, ‘712-Fink combination teaches the inlet valve is breath actuated (‘712: inlet valve is breath actuatable, Claim 1).
Regarding Claim 45, ‘712-Fink combination teaches the boss includes a first end adjacent the first end of the body and a second end opposite the first end of the boss, wherein the inlet valve is located at the second end of the boss (‘712: boss spaced radially inwardly of main body of housing and define reception space, Claim 2; inlet valve mounted to boss, Claim 3; boss comprises raised region against which a portion of inlet valve is seated, Claim 4).
Regarding Claim 46, ‘712-Fink combination teaches an aerosol generator connected to the aerosol port for delivery of aerosol into the chamber (‘712: aerosol port for receiving an aerosol generating device, for delivery of aerosol into chamber, Claim 1).
Regarding Claim 57, ‘712-Fink combination teaches the boss has a length terminating within the chamber upstream of the aerosol port (‘712: boss spaced radially inwardly of main body of housing and define reception space, Claim 2; inlet valve mounted to boss, Claim 3; boss comprises raised region against which a portion of inlet valve is seated, Claim 4; aerosol port between inlet valve and patient port, Claim 1; boss is spaced radially inwardly and has a raised region that terminates inside main body and is upstream from aerosol port since aerosol port is between inlet valve and patient port).
Regarding Claim 47, ‘712 discloses an aerosol delivery device (Claim 1), comprising: a body defining a chamber (housing defining a chamber, Claim 1) and having a first end and a second end (a base, a top, Claim 1), the first end defining a closed base (main body extending between the base and top, Claim 1; air inlet closed by inlet valve, air inlet adjacent to base, Claim 1; base must be closed to define the body; base closed by inlet valve), wherein the closed base includes: a boss extending into the chamber (boss extending from base of housing and spaced radially inwardly of main body, Claim 2) and defining an air inlet located at the first end (air inlet located adjacent to base of housing, Claim 1), the air inlet having a first central longitudinal axis (longitudinal axis of patient port is parallel with central longitudinal axis of air inlet, Claim 1); and an inlet valve mounted to the boss (air inlet selectively closed by inlet valve, Claim 1; inlet valve mounted to boss, Claim 3); a patient port located at the second end (patient port parallel with central longitudinal axis of air inlet, Claim 1), the patient port having a second central longitudinal axis that is in the same direction with the first central longitudinal axis (longitudinal axis of patient port is parallel with central longitudinal axis of air inlet, Claim 1); an aerosol port extendinq throuqh a surface of the body and in fluid communication with the chamber (aerosol port located in a side of main body of housing for delivery of aerosol into chamber, Claim 1), the aerosol port positioned between the closed base  and the patient port (aerosol port located between inlet valve and patient port, Claim 1) and-4-Application No.: 16/118,668 Attorney Docket No.: 00069-0012-01000 a patient interface located at the second end and in fluid communication with the patient port (patient port for coupling to patient interface, Claim 1; patient port parallel with central longitudinal axis of air inlet, Claim 1).
‘712 fails to disclose an aerosol port extending through a radially outermost surface of the body.  
However, Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease, including an aerosol port (port of 106 connecting to 102, Fig 1A) extending through a radially outermost surface of the body (port of 106 connecting to 102 is extending out and through from a radially outermost surface of 106, Fig 1A) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the aerosol port to be on the radially outermost surface of the body, as taught by Fink, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.
Regarding Claim 48, ‘712-Fink combination fails to teach the aerosol port includes a third central longitudinal axis that is perpendicular to the first and second central longitudinal axes.
However, ‘712-Fink combination further teaches the aerosol port (Fink: port of 106 connecting to 102, Fig 1A) includes a third central longitudinal axis (Fink: longitudinal axis of port 106, Fig 1A) that is perpendicular to the first and second central longitudinal axes (Fink: port 106 is perpendicular to the two other ports of 102 since it is in a T-shape, Fig 1A) since this is a known orientation of having the nebulizer/aerosol port in the perpendicular direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aerosol port perpendicular to the air inlet and patient port, as taught by ‘712-Fink combination, since this is a known orientation of having the nebulizer/aerosol port in the perpendicular direction.  Fink shows that this aerosol port can be oriented in the perpendicular direction as a way to entrain aerosol along the air flow towards the patient port.
Regarding Claim 49, ‘712-Fink combination teaches the inlet valve is breath actuated (‘712: inlet valve is breath actuatable, Claim 1).
Regarding Claim 52, ‘712-Fink combination teaches an aerosol generator connected to the aerosol port for delivery of aerosol into the chamber (‘712: aerosol port for receiving an aerosol generating device, for delivery of aerosol into chamber, Claim 1).
Regarding Claim 58, ‘712-Fink combination teaches the inlet valve moves between an inspiration configuration in which the inlet valve is open and an exhalation configuration in which the inlet valve is closed (‘712: inlet valve movement between inspiration configuration in which valve is open  and exhalation configuration in which valve is closed, Claim 1).
Claims 41, 42, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,092,712, hereafter ‘712, in view of Fink et al. (US 2005/0217666) as applied to Claims 38, 40, and 47, and in further view of Fink et al. (US 2011/0108025), hereafter 2nd Fink.
Regarding Claim 41, ‘712-Fink combination teaches the claimed invention of Claim 40.  ‘712-Fink combination fails to teach a diameter of the first end is larger than a diameter of the second end.
However, 2nd Fink, of the same field of endeavor, teaches an aerosol transfer device (Abstract) including a base (57, Fig 2) where the diameter of a first end (end of 57, Fig 2) is larger than a diameter (diameter of 57 is larger than diameter of ports of 12A, Fig 2) of a second end (end of 12A or ports connected to 12A, Fig 2) since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (paragraph 0108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base or first end to be of a larger diameter than the second end, as taught by 2nd Fink, since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (2nd Fink: paragraph 0108).  This simple modification would allow the device to be placed on a surface without the need for the user to hold the device all the time.  This particularly also helps to keep the device in the correct, upright position both when in use and when not in use.
Regarding Claim 42, ‘712-Fink combination teaches the claimed invention of Claim 38.  ‘712-Fink combination fails to teach the patient interface includes a fourth central longitudinal axis that is at an angle offset with respect to both the first and second central longitudinal axes.
However, 2nd Fink, of the same field of endeavor, teaches an aerosol transfer device (Abstract) including the patient interface includes a fourth central longitudinal axis (102 has a central longitudinal axis, Fig 2) that is at an angle offset with respect to both the first and second central longitudinal axes (102 is angled offset from the longitudinal axes of the base 57 or body 12 and port of nebulizer 14, Fig 2) since this is a known orientation to angle the mouthpiece/patient interface upwardly and offset from the body (paragraph 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the patient interface/mouthpiece at an angle offset from the first and second longitudinal axes, as taught by 2nd Fink, since this is a known orientation to angle the mouthpiece/patient interface upwardly and offset from the body (paragraph 0129).  Having the mouthpiece/patient interface at an offset angle allows the air flow to travel and mix with the aerosol efficiently as well as orients the user to be in a comfortable position when using the device, particularly if the device is stably placed on a surface.  It is also a well-known feature in the prior art to have the mouthpiece going in an offset angle from the device.
Regarding Claim 50, ‘712-Fink combination teaches the claimed invention of Claim 47.  ‘712-Fink combination fails to teach the patient interface includes a fourth central longitudinal axis that is at an angle offset with respect to both the first and second central longitudinal axes.
However, 2nd Fink, of the same field of endeavor, teaches an aerosol transfer device (Abstract) including the patient interface includes a fourth central longitudinal axis (102 has a central longitudinal axis, Fig 2) that is at an angle offset with respect to both the first and second central longitudinal axes (102 is angled offset from the longitudinal axes of the base 57 or body 12 and port of nebulizer 14, Fig 2) since this is a known orientation to angle the mouthpiece/patient interface upwardly and offset from the body (paragraph 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the patient interface/mouthpiece at an angle offset from the first and second longitudinal axes, as taught by 2nd Fink, since this is a known orientation to angle the mouthpiece/patient interface upwardly and offset from the body (paragraph 0129).  Having the mouthpiece/patient interface at an offset angle allows the air flow to travel and mix with the aerosol efficiently as well as orients the user to be in a comfortable position when using the device, particularly if the device is stably placed on a surface.  It is also a well-known feature in the prior art to have the mouthpiece going in an offset angle from the device.
Claims 53, 54, 56, and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,092,712, hereafter ‘712, in view of Fink et al. (US 2005/0217666) and Fink et al. (US 2011/0108025), hereafter 2nd Fink.
Regarding Claim 53, ‘712 discloses an aerosol delivery device (Claim 1), comprising: a body defining a chamber (housing defining a chamber, Claim 1) and having a first end and a second end (a base, a top, Claim 1), the first end defining a closed base (main body extending between the base and top, Claim 1; air inlet closed by inlet valve, air inlet adjacent to base, Claim 1; base must be closed to define the body; base closed by inlet valve), wherein the closed base includes: -5-Application No.: 16/118,668 Attorney Docket No.: 00069-0012-01000a boss extending into the chamber (boss extending from base of housing and spaced radially inwardly of main body, Claim 2) and defining an air inlet located at the first end (air inlet located adjacent to base of housing, Claim 1), the air inlet having a first central longitudinal axis (longitudinal axis of patient port is parallel with central longitudinal axis of air inlet, Claim 1), the boss spaced from the body to define a well located radially between the body and the boss (boss spaced radially inwardly of main body of housing and define reception space, Claim 2; inlet valve mounted to boss, Claim 3; boss comprises raised region against which a portion of inlet valve is seated, Claim 4); and an inlet valve mounted to the boss (air inlet selectively closed by inlet valve, Claim 1; inlet valve mounted to boss, Claim 3); a patient port located at the second end (patient port parallel with central longitudinal axis of air inlet, Claim 1), the patient port having a second central longitudinal axis that is in the same direction as the first central longitudinal axis (longitudinal axis of patient port is parallel with central longitudinal axis of air inlet, Claim 1); an aerosol port extending through a surface of the body and in fluid communication with the chamber (aerosol port located in a side of main body of housing for delivery of aerosol into chamber, Claim 1), the aerosol port  positioned between the closed base and the patient port (aerosol port located between inlet valve and patient port, Claim 1); a patient interface located at the second end and in fluid communication with the patient port (patient port for coupling to patient interface, Claim 1; patient port parallel with central longitudinal axis of air inlet, Claim 1).
‘712 fails to disclose an aerosol port extending through a radially outermost surface of the body; wherein the aerosol port includes a third central longitudinal axis that is perpendicular to the first and second central longitudinal axes; and a patient interface having a fourth central longitudinal axis that is at an angle offset with respect to both the first and second central longitudinal axes.
However, Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease, including an aerosol port (port of 106 connecting to 102, Fig 1A) extending through a radially outermost surface of the body (port of 106 connecting to 102 is extending out and through from a radially outermost surface of 106, Fig 1A); wherein the aerosol port includes a third central longitudinal axis that is perpendicular to the first and second central longitudinal axes (port 106 is perpendicular to the two other ports of 102 since it is in a T-shape, Fig 1A) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device and since this is a known orientation of having the nebulizer/aerosol port in the perpendicular direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the aerosol port to be on the radially outermost surface of the body and to put it in a perpendicular direction, as taught by Fink, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device and since this is a known orientation of having the nebulizer/aerosol port in the perpendicular direction.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.  Fink shows that this aerosol port can be oriented in the perpendicular direction as a way to entrain aerosol along the air flow towards the patient port.
‘712-Fink combination fails to teach a patient interface having a fourth central longitudinal axis that is at an angle offset with respect to both the first and second central longitudinal axes.
However, 2nd Fink, of the same field of endeavor, teaches an aerosol transfer device (Abstract) including the patient interface includes a fourth central longitudinal axis (102 has a central longitudinal axis, Fig 2) that is at an angle offset with respect to both the first and second central longitudinal axes (102 is angled offset from the longitudinal axes of the base 57 or body 12 and port of nebulizer 14, Fig 2) since this is a known orientation to angle the mouthpiece/patient interface upwardly and offset from the body (paragraph 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the patient interface/mouthpiece at an angle offset from the first and second longitudinal axes, as taught by 2nd Fink, since this is a known orientation to angle the mouthpiece/patient interface upwardly and offset from the body (paragraph 0129).  Having the mouthpiece/patient interface at an offset angle allows the air flow to travel and mix with the aerosol efficiently as well as orients the user to be in a comfortable position when using the device, particularly if the device is stably placed on a surface.  It is also a well-known feature in the prior art to have the mouthpiece going in an offset angle from the device.
Regarding Claim 54, ‘712-Fink-2nd Fink combination teaches the boss includes a first end adjacent the first end of the body and a second end opposite the first end of the boss, wherein the inlet valve is located at the second end of the boss (‘712: boss spaced radially inwardly of main body of housing and define reception space, Claim 2; inlet valve mounted to boss, Claim 3; boss comprises raised region against which a portion of inlet valve is seated, Claim 4).
Regarding Claim 56, ‘712-Fink-2nd Fink combination teaches an aerosol generator connected to the aerosol port for delivery of aerosol into the chamber (‘712: aerosol port for receiving an aerosol generating device, for delivery of aerosol into chamber, Claim 1).
Regarding Claim 59, ‘712-Fink-2nd Fink combination teaches the inlet valve is breath actuated (‘712: inlet valve is breath actuatable, Claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785